Citation Nr: 1014724	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  05-12 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an automobile and adaptive equipment, or 
adaptive equipment only.

2.  Entitlement to special monthly compensation based on the 
need for the aid and attendance of another (A&A) and/or 
housebound status.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The appellant had active service from May 1969 to September 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In a VA Form 9 of March 2005, the appellant requested a Board 
hearing at a local VA office in front of a member of the 
Board.  In July 2009, the appellant withdrew his hearing 
request.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran is service connected for a left eye injury 
with light perception only (LPO); no disability of the right 
eye is service connected.

2.  A schedular total disability rating is assigned for 
bilateral blindness; the right eye is considered as if 
service connected for evaluation purposes as a paired organ.

3.  The appellant has visual acuity of less than 5/200 in 
both eyes for compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for certification for automobile and 
adaptive equipment, or adaptive equipment only, have not been 
met.  38 U.S.C.A. §§ 3901, 3902 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.350, 3.383, 3.808 (2009).  

2.  The requirements for special monthly compensation based 
on a need for regular aid and attendance of another person 
have been met.  38 U.S.C.A. §§ 1521, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.350 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

These duties are not applicable with regard to the claim of 
entitlement to an automobile and adaptive equipment, or for 
adaptive equipment only.  The claim cannot be substantiated 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is dispositive 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law).  
Importantly, there is no dispute as to the facts of the case, 
and those facts do not show that the Veteran is an eligible 
claimant under the law.  VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).

In regard to the claim for entitlement to special monthly 
compensation based on the need for A&A or for housebound 
status, the Board notes that the benefit sought is being 
granted in full.  Therefore, any deficiencies with regard to 
the duties to notify and assist are harmless.





II. Analysis

A.  Automobile and Adaptive Equipment

Here, the Veteran is service connected for only the left eye 
disability.  He sustained an injury in service, resulting in 
the loss of all vision in that eye.  The right eye is not 
service connected; the Veteran's loss of right eye vision, 
documented to be finger counting at one foot, is attributed 
to macular degeneration caused by diabetes.  However, the 
full extent of the right eye disability is considered in 
assigning the current 100 percent evaluation for blindness, 
under the paired organ rule.  That rule provides that where 
each eye has visual acuity of 20/200 or less, the nonservice 
connected eye is treated "as if" service connected for 
purposes of calculating compensation.  This means that the 
actual degree of visual impairment is factored in to the 
calculation, as opposed to presuming vision of 20/40 in the 
nonservice connected eye.  38 C.F.R. §§ 3.383, 4.75.

Financial assistance may be provided to an "eligible 
person" in acquiring an automobile or other conveyance and 
adaptive equipment.  38 U.S.C.A. § 3902(a).

A veteran is considered to be an "eligible person" if he is 
entitled to compensation for an enumerated disability, to 
include anatomical loss or loss of use of one or both feet, 
anatomical loss or loss of use of one or both hands, 
ankylosis of one or both knees or hips, or permanent 
impairment of central visual acuity with corrected vision of 
20/200 in the better eye.  The law specifically provides that 
the disability upon which the automobile grant is based must 
be "the result of any injury incurred or disease contracted 
in or aggravated by active military, naval, or air service."  
38 U.S.C.A. § 3901(1)(A).  

The language of 38 U.S.C.A. § 3901(1)(A) does not permit 
consideration of disabilities treated "as if" service 
connected, as exists here.  The law requires that service 
connection be actually established to support a finding of 
entitlement to an automobile and adaptive equipment.  As the 
right eye disability is not related to any disease or injury 
incurred or aggravated in service, the Veteran does not meet 
the definition of an "eligible person."  38 U.S.C.A. 
§ 3901(1)(A).  
The Board notes that the Veteran has not alleged that his 
right eye is actually service connected, nor is there any 
evidence of record which supports such a conclusion.  The 
Veteran is not service connected for diabetes, the underlying 
disease which resulted in right eye blindness.  He is also 
not service connected for, and has not alleged entitlement to 
service connection for, any disabilities of the feet, hands, 
knees, or hips.

Accordingly, entitlement to a certificate for an automobile 
and adaptive equipment, or adaptive equipment only, is not 
warranted.

B.  Special Monthly Compensation

In contrast, the laws and regulations governing entitlement 
to special monthly compensation do not restrict the 
supporting disabilities to those which are actually service 
connected.  "As if" service connected disabilities may also 
be considered, as the implementing language does not use any 
language which would exclude disabilities which were not 
shown to be actually related to a disease or injury in 
service.  38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350.  

In pertinent part, a Veteran is eligible for special monthly 
compensation based on a need for regular aid and attendance 
when service connected blindness is at a level of light 
perception only, or when the blindness renders the Veteran in 
factual need for aid and attendance.  38 U.S.C.A. § 1114(m); 
38 C.F.R. § 3.350(c).  

At a VA contract examination in January 2002, left eye vision 
was "hand motions" and right eye vision was "counting 
fingers at one foot."  Correction with lenses was not 
possible.  At a December 2008 VA appointment, visual acuity 
was finger counting at one foot bilaterally.  

"Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot and when further examination 
of the eye reveals that perception of objects, hand 
movements, or counting fingers cannot be accomplished at 3 
feet."  38 C.F.R. § 3.350(a)(4).  

The Veteran's visual acuity, then, meets the definition of 
blindness with light perception only bilaterally, as finger 
counting can occur at distances of less than three feet only.  
Under the applicable regulations, his need for the regular 
aid and attendance of another person is presumed with this 
level of blindness.

Accordingly, entitlement to special monthly compensation 
based on a need for regular aid and attendance is warranted.


ORDER

Entitlement to an automobile and adaptive equipment, or 
adaptive equipment only, is denied.  

Entitlement to special monthly compensation based on a need 
for regular aid and attendance is granted.





____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


